Exhibit 10.26

JPMORGAN CHASE & CO. 2005 LONG-TERM INCENTIVE PLAN

FORM OF TERMS AND CONDITIONS OF JANUARY 22, 2008

RESTRICTED STOCK UNIT AWARD

 

Award Agreement   

These terms and conditions are made part of the Award Agreement dated as of
January 22, 2008 (“Grant Date”) awarding restricted stock units pursuant to the
terms of the JPMorgan Chase & Co. 2005 Long-Term Incentive Plan (“Plan”). To the
extent the terms of the Award Agreement (all references to which will include
these terms and conditions) conflict with the Plan, the Plan will govern.

 

The Award Agreement, the Plan and Prospectus supercede any other agreement,
whether written or oral, that may have been entered into by the Firm and you
relating to this award.

 

The grant of this award is contingent upon your acceptance of this Award
Agreement. Unless you decline by the deadline and in the manner specified in the
Award Agreement, you will have accepted this award and be bound by these terms
and conditions, effective as of the Grant Date. If you decline the award, it
will not become effective and will be cancelled as of the Grant Date.

 

Capitalized terms that are not defined in the Award Agreement will have the same
meaning as set forth in the Plan.

 

JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”

 

Form and Purpose of Award   

Each restricted stock unit represents a non-transferable right to receive one
share of Common Stock following the applicable vesting date.

 

The purpose of this award is to motivate your future performance and to align
your interests with those of the Firm and its shareholders.

 

Dividend Equivalents   

If dividends are paid on Common Stock while restricted stock units under this
award are outstanding, you will be paid an amount equal to the dividend paid on
one share of Common Stock, multiplied by the number of restricted stock units
outstanding to you.

Vesting Dates/

Vesting Periods

  

This award will vest according to the schedule on your Award Agreement, provided
that you are continuously employed by the Firm, or you meet the requirements for
continued vesting described below, through the relevant vesting date. The period
from the Grant Date to each vesting date will be a separate “vesting period.”

 

Termination of Employment   

Except as explicitly set forth below under “Job Elimination” “Full Career
Eligibility,” “Total Disability,” and “Death,” any restricted stock units
outstanding under this award will be cancelled effective on the date your
employment with the Firm terminates for any reason.

 

Job Elimination, Full Career Eligibility, Disability   

Subject to your compliance with the terms and conditions of this Award
Agreement, you will be eligible to continue to vest in your outstanding
restricted stock units following the termination of your employment if one of
the following circumstances applies to you.



--------------------------------------------------------------------------------

 

Job Elimination:

Your award will continue to vest on the original schedule following termination
of employment in the event that:

•   the Director Human Resources of the Firm or his nominee in his sole
discretion determines that the Firm terminated your employment because your job
was eliminated, and

•   after you are notified that your job will be eliminated, you provide such
services as requested by the Firm in a cooperative and professional manner.

 

 

Full Career Eligibility:

Your award will continue to vest on the original schedule following termination
of employment in the event that:

•   you leave the Firm voluntarily, have completed at least five years of
continuous service with the Firm immediately preceding your termination date,
and: (a) the sum of your age and Recognized Service (as defined below) on your
date of termination equals or exceeds 60, and

•   you provide at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision during
which notice period you provide such services as requested by the Firm in a
cooperative and professional manner and you do not perform any services for any
other employer, and

•   for the remainder of the relevant vesting period, you do not (i) perform
services in any capacity (including self-employment) for a Financial Services
Company or (ii) work in your profession (whether or not for a non-Financial
Services Company); provided that you may work for a government, education or
Not-for-Profit Organization (as defined below).

 

After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during such 90-day period, or may place you on a
paid leave for all or a part of the 90-day period. You and the Firm may mutually
agree to shorten the length of the 90-day notice period, but to a date no
earlier than the date you would otherwise meet the age and service requirement.

 

Additional advance notice requirements may apply in certain business units (or
equivalent organizational unit or department). (See “Special Notice Period”
below.)

 

Total Disability:

In the event your employment terminates as a result of your permanent and total
disability as defined in the JPMorgan Chase & Co. Long Term Disability Plan (or
for non-U.S. employees the equivalent local country plan), your outstanding
units will continue to vest on the original schedule during such period of
disability provided that you remain unemployed for such period.

 

For both Full Career Eligibility and Disability, you must notify JPMorgan Chase
in writing if you perform services for any party or if you are self-employed
during the vesting periods.

 

2



--------------------------------------------------------------------------------

Release/

Certification

  

In order to qualify for continued vesting after termination of your employment
under any of the foregoing circumstances:

 

•   you must timely execute and deliver a release of claims in favor of the
Firm, having such form and terms as the Firm shall specify,

•   with respect to Full Career Eligibility, prior to the termination of your
employment, you must confirm with management that you meet the eligibility
criteria (including providing at least 90 days advance written notification) and
advise that you are seeking to be treated as an individual eligible for Full
Career Eligibility, and

•   other than in the case of a job elimination, it is your responsibility to
take the appropriate steps to certify to the Firm prior to each vesting date on
the authorized form of the Firm that you have complied with the employment
restrictions applicable to you (as described above) throughout the vesting
period and otherwise complied with all other terms of the Award Agreement. (See
“Your Obligations.”)

 

Death

  

If you die while you are eligible to vest in your outstanding units, the units
will immediately vest and will be distributed in shares of Common Stock (after
applicable tax withholding) to your designated beneficiary on file with the
Firm’s Stock Administration Department, or if no beneficiary has been designated
or survives you, then to your estate. Any shares will be distributed by the
later of the end of the calendar year in which you die or the 15th day of the
third month following your date of death.

 

Termination for Cause

  

In the event that your employment is terminated for Cause (as defined below), or
in the event that JPMC determines after the termination of your employment that
your employment should have been terminated for Cause, your outstanding
restricted stock units as of your termination date shall be forfeited and you
may be required to return to the Firm the value of certain shares previously
delivered to you. See “Remedies” for additional information.

 

Your Obligations

  

As consideration for the grant of this award, you agree to comply with and be
bound by the following:

 

•        Non-Solicitation of

Employees and Customers

  

During your employment by the Firm and for one year following the termination of
your employment, or if longer, during all remaining vesting periods if you
continue to vest after your employment with the Firm terminates, you will not
directly or indirectly, whether on your own behalf or on behalf of any other
party, without the prior written consent of the Director Human Resources of
JPMorgan Chase: (i) solicit, induce or encourage any of the Firm’s then current
employees to leave the Firm or to apply for employment elsewhere; (ii) hire any
employee or former employee who was employed by the Firm at the date your
employment terminated, unless the individual’s employment terminated more than
six months before the date of hire or because his or her job was eliminated; or
(iii) solicit or induce or attempt to induce to leave the Firm, or divert or
attempt to divert from doing business with the Firm, any then current customers,
suppliers or other persons or entities that were serviced by you or whose names
became known to you by virtue of your employment with the Firm, or otherwise
interfere with the relationship between the Firm and such customers, suppliers
or other persons or entities. This does not apply to publicly known
institutional customers that you service

 

3



--------------------------------------------------------------------------------

  

after your employment with the Firm without the use of the Firm’s confidential
or proprietary information.

 

These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.

 

•        Confidential Information:

  

You may not, either during your employment with the Firm or thereafter, directly
or indirectly use or disclose to anyone any confidential information related to
the Firm’s business, except as explicitly permitted by the JPMorgan Chase Code
of Conduct and applicable policies or law or legal process. “Confidential
information” shall have the same meaning for the Award Agreement as it has in
the JPMorgan Chase Code of Conduct.

 

•        Non-Disparagement:

  

You may not, either during your employment with the Firm or thereafter, make or
encourage others to make any public statement or release any information that is
intended to, or reasonably could be foreseen to, embarrass or criticize the Firm
or its employees, directors or shareholders as a group. This shall not preclude
you from reporting to the Firm’s management or directors or to the government or
a regulator conduct you believe to be in violation of the law or the Firm’s Code
of Conduct or responding truthfully to questions or requests for information to
the government, a regulator or in a court of law in connection with a legal or
regulatory investigation or proceeding.

 

•        Compliance with

Award Agreement:

  

You agree that you will provide the Firm with any information reasonably
requested to determine compliance with the Award Agreement, and you authorize
the Firm to disclose the terms of the Award Agreement to any third party who
might be affected thereby, including your prospective employer.

 

•        Special Notice Period:

  

If you are a managing director, executive director or vice president (or
comparable title) of a business unit or equivalent organizational unit or
department (“business unit”) that requires as a condition of your continued
employment that you provide advance written notice (“Special Notice Period”) of
your intention to terminate your employment for any reason, then as
consideration for this Award, you shall provide the Firm advance written notice
of your election to terminate your employment as specified by such business
unit. In business units that require this Special Notice Period, the current
notice period is 90 days for managing directors (or comparable title), 60 days
for executive directors (or comparable title) and 30 days for vice presidents
(or comparable title). Please note that in some cases, individuals may have
specific agreements providing for longer notice periods than those stated above.
In those cases, the longer notice period shall apply.

 

After receipt of such notice, the Firm may choose to have you continue to
provide services during the applicable Special Notice Period or may place you on
a paid leave for all or part of the applicable Special Notice Period. During the
Special Notice Period, you shall continue to devote your full time and loyalty
to the Firm by providing services in a cooperative and professional manner and
not perform any services for any other employer and shall receive your base
salary and certain benefits until your employment terminates.

 

4



--------------------------------------------------------------------------------

  

You and the Firm may mutually agree to waive or modify the length of the Special
Notice Period. Notwithstanding the foregoing, regardless of your title, you must
comply with the 90-day advance notice period in the event you wish to terminate
employment under the Full Career Eligibility provision.

 

Remedies

  

•   Cancellation

  

In addition to the provisions described under “Termination of Employment” and
“Termination for Cause”, your outstanding restricted stock units will be
cancelled if:

•   the Firm in its sole discretion determines that you are not in compliance
with any of the advance notice/cooperation requirements and/or employment
restrictions applicable to your termination of employment, or

•   you fail to return the required forms specified under
“Release/Certification” within the specified deadline, including the
certification required immediately prior to a vesting date under Full Career
Eligibility and Disability, or

•   you violate any of the provisions as set forth above in “Your Obligations.”

 

•   Damages

  

In addition, you will be required to pay the Firm as liquidated damages an
amount equal to the Fair Market Value (determined as of the vesting date) of the
net number of shares of Common Stock distributed to you under this award as
follows:

 

•   shares distributed within the one year period prior to your violation of any
of the provisions as set forth above in “Your Obligations;”

•   shares distributed at any time following termination of employment when you
were not in compliance with the employment restrictions then applicable to you
during the vesting period, and

•   shares distributed within the one year period immediately preceding your
termination for Cause (as described under “Termination for Cause”).

 

Payment may be made in shares of Common Stock or in cash. You agree that this
payment will be liquidated damages and is not to be construed in any manner as a
penalty. You acknowledge that a violation or attempted violation of the
obligations set forth herein will cause immediate and irreparable damage to the
Firm, and therefore agree that the Firm shall be entitled as a matter of right
to an injunction, from any court of competent jurisdiction, restraining any
violation or further violation of such obligations; such right to an injunction,
however, shall be cumulative and in addition to whatever other remedies the Firm
may have under law or equity. In any action or proceeding by the Firm to enforce
the terms and conditions of this Award Agreement where the Firm is the
prevailing party, the Firm shall be entitled to recover from you its reasonable
attorneys’ fees and expenses incurred in such action or proceeding.

 

5



--------------------------------------------------------------------------------

Withholding Taxes    The Firm will retain from each distribution the number of
shares of Common Stock required to satisfy applicable tax obligations
(including, to the extent legally permissible, recovery by the Firm of fringe
benefit taxes). For U.S. tax purposes, dividend equivalents are treated as wages
and subject to tax withholding when paid. If, according to local country tax
regulations, a withholding tax liability arises at a time after the date of
exercise, JPMorgan Chase may implement any procedures necessary to ensure that
the withholding obligation is fully satisfied, including but not to, restricting
transferability of the shares.

Administrative

Provisions

   No Ownership Rights: Restricted stock units do not convey the rights of
ownership of Common Stock and do not carry voting rights. No shares of Common
Stock will be issued to you until after the restricted stock units have vested
and all applicable restrictions have lapsed. Shares will be issued in accordance
with JPMorgan Chase’s procedures for issuing stock. JPMorgan Chase’s obligation
hereunder is unfunded.   

Binding Agreement:    The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.

 

Not a Contract of Employment:    Nothing contained in the Award Agreement
constitutes a contract of employment or continued employment. Employment is
at-will and may be terminated by either you or JPMorgan Chase for any reason at
any time. This award does not confer any right or entitlement to, nor does the
award impose any obligation on the Firm to provide, the same or any similar
award in the future.

 

Section 409A Compliance.    Notwithstanding anything herein to the contrary, if
you (i) are subject to taxation under the United States Internal Revenue Code
(“Code”), (ii) are a specified employee as defined in the JPMorgan Chase 2005
Deferred Compensation Plan and (iii) have incurred a separation from service and
if any shares under this award represent deferred compensation as defined in
Section 409A and are distributable to you as a result your separation from
service, then those shares will be delivered to you on first business day of the
first calendar month after the expiration of six full months from date of your
separation from service. Further, for purposes of Section 409A, a vesting date
shall be a payment date. The provisions set forth in this subsection also amend
agreements with respect to awards that were not vested on, or made after,
December 31, 2004.

 

Change in Outstanding Shares:    In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Committee will make an equitable substitution
or proportionate adjustment, in the number or kind of shares of Common Stock or
other securities issued or reserved for issuance pursuant to the Plan and to any
Restricted Stock Units outstanding under this award for such corporate events.

 

Interpretation/Administration:    The Director Human Resources has sole and
complete authority to interpret and administer this Award Agreement, including,
without limitation, the power to (i) interpret the Plan and the terms of this
Award Agreement; (ii) determine the reason for termination of employment and
application of the post-employment obligations; (iii) decide all claims arising
with respect to this Award; and (iv) delegate such authority as he deems
appropriate. Any determination by the Director Human Resources shall be binding
on all parties.

 

6



--------------------------------------------------------------------------------

   Notwithstanding anything herein to the contrary, the Firm’s determinations
under the Plan and the Award Agreements are not required to be uniform. By way
of clarification, the Firm shall be entitled to make non-uniform and selective
determinations and modifications under Award Agreements and the Plan.

 

 

 

 

Definitions

  

Amendment:    The Firm by action of its Director Human Resources reserves the
right to amend this Award Agreement at any time and for any reason before a
change in control of JPMorgan Chase, as such term is defined by the Board from
time to time. After a change in control of JPMorgan Chase, this Award Agreement
may not be amended in any way that is adverse to your interests without your
prior written consent. This Award Agreement may not be amended except in writing
signed by the Director Human Resources of JPMorgan Chase.

 

Severability:    If any portion of the Award Agreement is determined by the Firm
to be unenforceable in any jurisdiction, any court of competent jurisdiction or
the Director Human Resources may reform the relevant provisions (e.g., as to
length of service, time, geographical area or scope) to the extent the Firm
considers necessary to make the provision enforceable under applicable law.

 

Governing Law:    By accepting this award, you are agreeing (i) to the extent
not preempted by federal law, the laws of the state of New York (without
reference to conflict of law principles) will apply to the award and the Plan,
and (ii) to waive the right to a jury trial with respect to any judicial
proceeding brought in connection with this award.

 

“Cause” means a determination by the Firm that your employment terminated as a
result of your (i) violation of any law, rule or regulation (including rules of
self-regulatory bodies) related to the Firm’s business; (ii) indictment or
conviction of a felony; (iii) commission of a fraudulent act; (iv) violation of
the JPMorgan Code of Conduct or other Firm policies or misconduct related to
your duties to the Firm (other than immaterial and inadvertent violations or
misconduct); (v) failure to perform satisfactorily the duties associated with
your job function or to follow reasonable directives of your manager; or (vi)
any act or failure to act that is or might reasonably be expected to be
injurious to the interests of the Firm or its relationship with a customer,
client or employee.

 

“Financial Services Company” means a business enterprise that employs you in any
capacity (as an employee, contractor, consultant, advisor, self-employed
individual, etc. whether paid or unpaid) and engages in:

 

•        commercial or retail banking, including, but not limited to,
commercial, institutional and personal trust, custody and/or lending and
processing services, originating and servicing mortgages, issuing and servicing
credit cards;

•        insurance , including but not limited to, guaranteeing against loss,

 

7



--------------------------------------------------------------------------------

 

harm damage, illness, disability or death, providing and issuing annuities,
acting as principal, agent or broker for purpose of the forgoing;

 

•   financial, investment or economic advisory services, including but not
limited to, investment banking services (such as advising on mergers or
dispositions, underwriting, dealing in, or making a market in securities or
other similar activities), brokerage services, investment management services,
asset management services, and hedge funds;

 

•   issuing, trading or selling instruments representing interests in pools of
assets or in derivatives instruments;

 

•   advising on, or investing in, private equity or real estate, or

 

•   any similar activities that JPMorgan Chase determines in its sole discretion
constitute financial services.

 

“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c)(3) of the Internal Revenue Code. Section 501(c)(3)
includes entities organized and operated exclusively for religious, charitable,
scientific, testing for public safety, literary or educational purposes, or to
foster national or international amateur sports competition or for the
prevention of cruelty to children or animals.

 

“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.

 

8